Case 3:14-cr-00175-WHA Document 1374-1 Filed 04/01/21 Page 1 of 3




            EXHIBIT A
            Case 3:14-cr-00175-WHA Document 1374-1 Filed 04/01/21 Page 2 of 3


______________
                                                      Lise Jordan                                  245 Market Street, Rm. 1360
                                                      Senior Director                              San Francisco, CA 94105

                                                                                                   Mailing Address:
                                                                                                   Mail Code N13V
                                                                                                   P.O. Box 770000
                                                                                                   San Francisco, CA 94177


March 31, 2021

Ms. Nika Kjensli
Program Manager, ESRB, SED, CPUC
California Public Utilities Commission
505 Van Ness Avenue
San Francisco, CA 94102

Re: Self-Report Notification Update: Fire Ignition Report

Dear Ms. Kjensli:

The purpose of this letter is to update SED on PG&E’s progress regarding fire ignition data in the annual reports
submitted pursuant to D.14-02-015. As described in our earlier correspondence dated December 23, 2020,
PG&E’s investigation had identified a relatively small population of distribution vegetation outage ignitions
since 2017 that were excluded in the company’s Fire Incident Annual Report due to an inadvertent
misidentification in a field-based documentation system. Our initial investigation focused on PG&E’s Field
Automation System (FAS), a system of record that has historically recorded ~95% of PG&E’s ignition events.
The adjustments shown below reflect data missing from that system.

PG&E has amended the 2021 Wildfire Mitigation Plan, filed with the commission on March 17th, with these
new figures and further plans to submit amendments to its annual reports upon the completion of its
investigation later this year. Our current findings to date show the number of missing incidents for each year,
and an amended annual total are as follows:

                                   Missing                                 Amended
                                                                                               Final
                                  Incidents          Final Missing          Total
                    Year                                                                      Amended
                                 Reported in           Incidents          Reported in
                                                                                               Total
                                  Dec 2020                                 Dec 2020
                    2019              4                      18              467                 481
                    2018              5                      29              439                 4591
                    2017             28                      64              529                 565
                    2016              -                      31                -                 393
                    2015              -                      33                -                 468
                    2014              -                      28                -                 282

Please note, the additional ignitions identified above have a variety of suspected initiating events and are not all
related to vegetation.

1
  In our 2018 Fire Incident Data Collection Plan, we reported 434 reportable ignitions. Through the process of this audit, we
discovered four (4) of these ignitions were duplicate events. This amended total (459) excludes these four (4) duplicate
records.
                                                                                                                     Page | 1
             Case 3:14-cr-00175-WHA Document 1374-1 Filed 04/01/21 Page 3 of 3




PG&E is working to ensure all Electric Incidents that involve ignitions attributable to PG&E assets are included
in PG&E’s ignition database. Additionally, in conducting this review, PG&E identified other potential databases
at PG&E that, though less likely, may also contain ignitions not reported in the FAS system, and thus are not
captured in our annual ignition report. They include the following additional datasets:
    • Corrective Action Program (CAP)
    • Transmission Outage Tracking and Logging (TOTL)
    • Integrated Logging Information System (ILIS)
    • Electric Corrective Notifications
    • Veg Outage Database
    • Law Claims Records
    • Data available from the Wildfire Safety Operations Center (WSOC).

Throughout this year, PG&E will continue to examine these datasets to determine if there were any other
potentially missed incidents and if there are, will inform the Commission.

Furthermore, PG&E is also taking steps to mitigate the chance of missed ignition records in the future,
including:
    • Performing procedure adherence discussions for PG&E first responders to recognize and record a
        PG&E attributable ignition in FAS.
    • Implementing system engineered controls in FAS to assist PG&E first-responders to better identify
        ignition events.
    • Performing ongoing reviews of FAS orders that meet a text analysis search criterion.
    • Implement similar system controls and preform regular reviews of other datasets that are discovered to
        contain overlooked ignition records.

Please contact me at (415) 420-0422 for any additional questions you may have regarding this notification.


Sincerely,

Lise Jordan
Senior Director, Electric Compliance




cc:     Lee Palmer, Director, Safety and Enforcement Division, CPUC
        Banu Acimis, Program & Project Supervisor, ESRB
        Rick Tse, Senior Utilities Engineer, Supervisor, ESRB, SED, CPUC
        Nathan Sarina, Senior Utilities Engineer, Supervisor, ESRB, SED, CPUC




                                                                                                       Page | 2
